DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 04 October 2022 is acknowledged. 
Claim Objections
Claim 21 is objected to because of the following informalities: In line 4, the recitation “the supported towel” should be “a towel supported on the heat transfer plate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-131433 A (Yamada) in view of US 2008/0278047 A1 (Diemel).
With respect to claim 1: Yamada discloses a bathroom facility device, comprising: a mirror cabinet device (mirror cabinet MC) comprising a cabinet body (storage unit 10) defining an accommodation space (Figs. 2-6), a mirror door (mirror door 20) configured to open and close the accommodation space of the cabinet body, and a charging box (storage space 100 and/or storage space 200) disposed in the accommodation space of the cabinet device and comprising a power outlet (“wiring device 30 is…an outlet for supplying electricity to a dryer or the like” @ [0015]; “wiring device 40 such as a switch or an outlet” @ [0016]), wherein the charging box is configured to accommodate a power plug connected to the power outlet ([0024]-[0027]); and a sink cabinet device (washroom DR) comprising a bath sink (wash bowl 92 and/or faucet 91).
Yamada does not disclose the claim limitation “a cooler disposed inside the cabinet body and to cool a storage space”.
Diemel discloses a refrigeration unit 20 comprising a cabinet 21 and a door 22. Sensitive cosmetics 27 and toiletries 28 that need to be refrigerated are stored in the refrigeration unit 20. The refrigeration unit 20 is mounted inside a medicine cabinet 10, and forms a refrigerated storage space 13 adjacent to an ambient storage space 12. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Diemel’s refrigeration unit 20 inside Yamada’s mirror cabinet MC in order to provide storage for cosmetics and toiletries that need to be refrigerated inside the mirror cabinet MC. 
Such a modification is obvious because the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art, and further because the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art.
When combined with Yamada’s mirror cabinet MC, refrigeration unit 20 meets “a cooler disposed inside the cabinet body and to cool a storage space” as claimed.
With respect to claim 4: See Yamada Fig. 3 and Diemel Fig. 2. In the combination, it is obvious for the refrigeration unit 20 to be located above Yamada’s storage space 100 and to the right of Yamada’s storage space 200. This meets “wherein the cooler and the charging box are disposed adjacent to each other” as claimed. 
Regarding “and a body of the cooler and a body of the charging box are integrated with each other” as recited in claim 4, “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte (177 USPQ 326). As such, welding or fastening of the cooler and charging box meets “integrated” as claimed. 
In Diemel Figs. 1-2, shelves 15 extend at the side of the refrigeration unit 20. Unit 20 is formed by a cabinet 21. Yamada’s mirror cabinet MC includes shelf plates 16 and vertical partition plates 15, which define the storage spaces 100 and 200. 
OFFICIAL NOTICE is taken that it is known in the bathroom cabinet art to integrate components together, by welding/fastening multiple components together and/or by modifying multiple components into a single component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrate refrigeration unit 20 with the storage space 100 and/or 200 in order to expedite mounting of storage features inside the cabinet MC and/or provide a finished, continuous appearance. 
For example, it would be obvious to integrate the vertical partition plate 15 that forms the sides of Yamada’s storage spaces 100 and 200 with the left side wall of the cabinet 21 of refrigeration unit 20. Additionally or alternatively, it would be obvious to integrate the shelf plate 16 that forms the top of Yamada’s storage space 100 with the bottom wall of the cabinet 21 of refrigeration unit 20.
With respect to claim 5: Diemel [0030]-[0035] and Figs. 3-5 disclose the claimed “Peltier element with a cooler and a heating portion”. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-131433 A (Yamada) in view of US 2008/0278047 A1 (Diemel) as applied to claim 1 above, and further in view of US 2017/0181541 A1 (Stanley).
With respect to claim 2: Yamada Fig. 1 and [0013] discloses “wherein the mirror door comprises an exterior mirror on an outer surface” as claimed. Yamada does not disclose “an interior mirror and a beauty lamp on an inner surface” as claimed. 
Stanley [0056]-[0059] and Figs. 1-2 disclose a door 102 with a first mirror 106 on the outer surface 104 and a second mirror 107 on the inner surface 105. Stanley [0056], [0081], [0096]-[0106], and Fig. 6 disclose an accessory 300 on the inner surface 105 of the door 102. The accessory 300 is a light source with adjustable illumination intensity and/or brightness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Yamada’s mirror door 20 with a first mirror 106, second mirror 107, and a light source 300 in order to provide Yamada’s mirror door 20 with the same functionality/benefits as Stanley’s door 102. Having both exterior and interior mirrors 106/107 allows a user to see himself/herself regardless if the door 20 is opened or closed, and the light source 300 aids in seeing clearly.  
As applied to Yamada’s mirror cabinet MC, the first mirror 106 is “an exterior mirror” as claimed, the second mirror 107 is “an interior mirror” as claimed, and the light source 300 is “a beauty lamp” as claimed. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-131433 A (Yamada) in view of US 2008/0278047 A1 (Diemel) and US 2017/0181541 A1 (Stanley) as applied to claim 2 above, and further in view of WO 2016/199434 A1 (Mori). 
With respect to claim 3: Stanley discloses adjusting the illumination intensity and/or brightness of the light source 300. Stanley does not disclose “configured to control a color temperature of the beauty lamp” as claimed.
Mori discloses adjusting the color temperature of illumination devices 17 and 18 of a vanity 1 based on the detected alertness (awakeness) level of a user P. This increases the alertness of the user P without causing discomfort (page 5, lines 185-189).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the color temperature of light source 300 in order to correspond to the alertness (awakeness) level of a user of Yamada’s mirror cabinet MC, similarly to Mori’s invention. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-131433 A (Yamada) in view of US 2008/0278047 A1 (Diemel) as applied to claim 1 above, and further in view of US 4,663,621 (Field).
With respect to claim 6: Yamada does not disclose the claimed “electronic locking device”.
Field discloses a medicine cabinet with a door that is lockable and unlockable with an electrically operated lock and a keypad (Abstract and Fig. 1). The door is lockable to prevent young children from getting into medicine stored in the cabinet (col. 3, lines 6-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Field’s lock and keypad with Yamada’s mirror door 20 in order to provide security against unwanted access to medicines stored inside the mirror cabinet MC. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-131433 A (Yamada) in view of US 2008/0278047 A1 (Diemel) as applied to claim 1 above, and further in view of DE 10305311 A1 (Moos).
With respect to claim 20: Yamada does not disclose the claimed “drawer type towel management” or “drawer type console”. 
Moos Fig. 9 shows a cabinet 30 that is similar to the cabinet in Fig. 1, which includes a sink 44. Moos Fig. 9 shows a drawer-type refuse separating system 114 with receptacles 115, 116 for various waste containers. Further, a towel drying chamber 118 and fresh cabinet 117 are disclosed at Fig. 9 and [0063]. Cold water for the sink cools the fresh cabinet 117, and hot water for the sink heats the towel drying chamber 118.
While Moos does not explicitly state or show the cabinet 117 and chamber 118 as drawer-type, it is obvious for cabinet 117 and chamber 118 to be drawer-type just like the adjacent refuse separating system 114. This allows ease of access thereto.
Yamada’s washroom DR includes a wash bowl 92 and faucet 91 that are similar to Moos’ cabinet 30 and sink 44. It is obvious for there to be hot and cold water at Yamada’s faucet 91/wash bowl 92 similarly to Moos’ sink 44.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yamada’s washroom DR with 1) Moos’ towel drying chamber 118 and 2) one or both of Moos’ refuse separating system 114 and fresh cabinet 117, in order to provide the organizational benefits of Moos’ cabinet 30 to Yamada’s washroom DR. 
As added to Yamada’s washroom DR, the towel drying chamber 118 makes obvious the claimed “drawer type towel management”. As added to Yamada’s washroom DR, the refuse separating system 114 and/or fresh cabinet 117 make(s) obvious the claimed “drawer type console”. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-131433 A (Yamada) in view of US 2008/0278047 A1 (Diemel) and DE 10305311 A1 (Moos) as applied to claim 20 above, and further in view of JP 2010-011941 A (Kawanishi).
With respect to claim 22: Moos [0063] teaches that hot water used for supplying the sink can be used via a pipe loop for drying towels in the chamber 118. Moos does not disclose the claimed “dryer including a heater and a blowing fan to supply air”.
Kawanishi discloses a different, but similar towel drying apparatus as Moos. Kawanishi’s drawer-type drying device 4 includes an opening 520 in the back side thereof, which is connected to an air blowing duct 60 with a drying unit 61 therein ([0009]-[0010]). The drying unit 61 is a combination of a heater and a fan (not shown) inside a box-shaped housing ([0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a heater and a fan to blow air into the chamber 118, as an obvious variation of Moos’ disclose hot water pipe loop. 
Kawanishi and Moos show that a heater and a fan are functionally equivalent to a hot water pipe loop in the towel-drying cabinet compartment art, so it is obvious to one of ordinary skill in the art to switch one for the other. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-131433 A (Yamada) in view of US 2008/0278047 A1 (Diemel) and DE 10305311 A1 (Moos) as applied to claim 20 above, and further in view of US 2018/0310711 A1 (Kuhn).
With respect to claim 23: Yamada and Moos do not disclose the claimed “power outlet”. 
Yamada Fig. 1 shows a plurality of compartment in the washroom DR. Moos Fig. 11 and [0065] disclose not sink-sub compartments may be included. 
Kuhn discloses a bathroom storage device that includes a power outlet (power source 22) and holders 20 for bathroom devices that use power (e.g., curling iron).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to put Kuhn’s power source 22 and holders 20 in another drawer in Yamada’s washroom DR, in order to store and power bathroom devices like a curling iron. 
Allowable Subject Matter
Claims 21 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The objection to claim 21 must be overcome in order to achieve allowability. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637